Title: To George Washington from Peter B. Tearse, 9 April 1781
From: Tearse, Peter B.
To: Washington, George


                        
                            Sir
                            Albany 9th April 1781
                        
                        I at an early Period entered in the Service of my Country and have Served faithfully to this Day—but the
                            present Necessities of my family which now Depends and looks to me for Suport impells me to Retire—I therefore Beg leave
                            to Resign my Commission as Lieut. in the first newyork Regt and hope your Excellency will be pleased to Except of it.
                        inclosed the necessary Certificates and my Commission—I Remain with Sentiments of the Greatest Respect your
                            Excellencys most Obedient Hume Servant
                        
                            Peter B. Tearse
                        
                    